62 N.Y.2d 826 (1984)
In the Matter of County of Onondaga et al., Appellants,
v.
New York State Department of Correctional Services et al., Respondents.
Court of Appeals of the State of New York.
Argued April 30, 1984.
Decided June 5, 1984.
Robert J. Rossi, County Attorney (John R. Voninski of counsel), for appellants.
Robert Abrams, Attorney-General (Nancy A. Spiegel and Peter H. Schiff of counsel), for respondents.
Kenneth R. Fisher for Association of County Attorneys, amicus curiae.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*828MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Petitioners commenced this proceeding seeking relief in the nature of mandamus to compel respondents to accept sentenced prisoners within a specified period of time. Respondents concede that CPL 430.20 (subd 1) imposes upon them a clear legal obligation to accept sentenced prisoners "forthwith" (Crespo v Hall, 56 N.Y.2d 856), but urge that this mandate has not been violated in the present case. We agree that, on this record, which indicates only that the relevant delays in accepting prisoners amount to an average of six days, petitioners have failed to establish such a clear violation of respondents' duty as to warrant mandamus relief (contrast Crespo v Hall, supra [an action for declaratory judgment and incidental injunctive relief]).
Order affirmed, without costs, in a memorandum.